   Case 21-08123         Doc 6        Filed 07/08/21 Entered 07/08/21 13:21:46                  Desc Main
                                         Document    Page 1 of 1

                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Northwest Bancorporation of                    Case Number: 21-08123
            Illinois, Inc.

An appearance is hereby filed by the undersigned as attorney for:
Vedder Price P.C.
Attorney name (type or print): Allison B. Hudson

Firm: Vedder Price P.C.

Street address: 222 N. LaSalle Street, Suite 2600

City/State/Zip: Chicago, IL 60601

Bar ID Number: 6313079                                     Telephone Number: (312) 609-7507
(See item 3 in instructions)

Email Address: ahudson@vedderprice.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 7/8/21

Attorney signature:            S/ Allison B. Hudson
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
